                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION
STEPHANIE GASCA, et al.,                     )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )     Case No. 17-cv-04149-SRB
                                             )
ANNE PRECYTHE, Director of the Missouri,     )
Department of Corrections, et al.,           )
                                             )
      Defendants.                            )

                                              ORDER

         Before the Court is Plaintiffs’ Renewed Motion for Class Certification. (Doc. #111). For

the following reasons the motion is GRANTED.

   I.       Background

         This lawsuit challenges the parole revocation policies and procedures of the Missouri

Department of Corrections and its Division of Probation and Parole. Plaintiffs allege the

revocation policies and procedures violate their rights “under the Due Process Clause of the

Fourteenth Amendment . . . as articulated in Gagnon v. Scarpelli, 411 U.S. 778 (1973) and

Morissey v. Brewer, 408 U.S. 471 (1972).” (Doc. #113, p. 5). Plaintiffs seek prospective relief

and request certification of the following class: “all adult parolees in the state of Missouri who

currently face, or who in the future will face, parole revocation proceedings.” (Doc. #113, p. 6).

Defendants consent to certification of the proposed class.

   II.      Legal Standard

         Class certification is governed by Federal Rule of Civil Procedure 23 (“Rule 23”). Rule

23 requires that the proposed class satisfy all four prerequisites of Rule 23(a) and at least one of

the provisions of Rule 23(b) to be certified. Comcast Corp. v. Behrend, 569 U.S. 27, 32 (2013);
Blades v. Monsanto Co., 400 F.3d 562, 568–69 (8th Cir. 2005). Rule 23(a) contains four

requirements applicable to all proposed classes: (1) the class is so numerous that joinder of all

members is impracticable (numerosity); (2) there are questions of law or fact common to the

class (commonality); (3) the claims or defenses of the representative parties are typical of the

claims or defenses of the class (typicality); and (4) the representative parties will fairly and

adequately protect the interests of the absent class members (adequacy). Fed. R. Civ. P. 23(a).

District courts must engage in a rigorous analysis to determine whether the prerequisites of Rule

23 have been satisfied. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982).

          Plaintiffs seek certification under Rules 23(b)(1)(A) and (b)(2). A class may be certified

under Rule 23(b)(1)(A) if “prosecuting separate actions by or against individual class members

would create a risk of inconsistent or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the party opposing the

class[.]” Rule 23(b)(2) requires that “the party opposing the class has acted or refused to act on

grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole[.]”

   III.      Discussion

          The Court has conducted a rigorous analysis and finds that the proposed class satisfies the

Rule 23(a) requirements of numeorsity, commonality, typicality, and adequacy. The Court

further finds that litigating class members’ claims individually would “create a risk of

inconsistent or varying adjudications . . . that would establish incompatible standards of conduct”

for Defendants’ parole revocation proceedings. Fed. R. Civ. P. 23(b)(1)(A). Moreover,

Defendants’ parole revocation policies and procedures “apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the class as a



                                                   2
whole.” Fed. R. Civ. P. 23(b)(2). The Court also notes that Defendants filed no opposition to

Plaintiffs’ Renewed Motion for Class Certification, and Defendants consent to class certification.

   IV.      Conclusion

         Accordingly, Plaintiffs’ Renewed Motion for Class Certification (Doc. #111) is

GRANTED. It is hereby

         ORDERED that pursuant to Federal Rules of Civil Procedure 23(a), (b)(1)(A), and

(b)(2), the Court certifies this matter as a class action. The class is defined as follows:

         All adult parolees in the state of Missouri who currently face, or who in the future
         will face, parole revocation proceedings.

         IT IS FURTHER ORDERED that Mildred Curren, Timothy Gallagher, Stephanie

Gasca, Kenneth Hemphill, Jesse Neely, Soloman Warren, and Amber Wyse are designated as the

Class Representatives.

         IT IS FURTHER ORDERED that Locke E. Bowman, Sheila A. Bedi, and Amy E.

Breihan will serve as Class Counsel.

         IT IS FURTHER ORDERED that the parties meet and confer within fourteen (14) days

to arrange a court hearing on how to proceed with the timing of class notifications.

         IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       JUDGE STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT COURT

DATED: January 4, 2019




                                                  3
